DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

30-44 (Cancelled)

Terminal Disclaimer
2.	Terminal disclaimer filed on 11/09/2020 was accepted and approved. 

Allowable Subject Matter
3.	Claims 1-7, 9-15, 45-59 are allowed.

The following is an examiner's statement of reasons for allowance:

The reason for allowance is based on the reasoning in the related application 16/785,089 which is now US Patent 10,771,903, regarding claim 1 in combination with 



The reason for allowance is based on the reasoning in the related application 16/785,089 which is now US Patent 10,771,903, regarding claim 9 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a graphene membrane; a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; a second electrode proximate a second side of the graphene membrane, the second electrode being electrically conductive; and a frame comprising a first part and a second part; wherein the graphene membrane is suspended between the first part and the second part, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency 




        
The reason for allowance is based on the reasoning in the related application 16/785,089 which is now US Patent 10,771,903, regarding claim 46 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a graphene membrane; a first electrode proximate a first side of the graphene membrane, the first electrode being electrically conductive; a second electrode proximate a second side of the graphene membrane, the second electrode being electrically conductive; and a frame comprising an open region; wherein the graphene membrane is adhered to the frame with an adhesive, wherein the device is configured to have a frequency response across a frequency range at least from 20 Hz to 20 kHz or across the entire human audible frequency range, and wherein the device is a microphone or a loudspeaker, when taking the claim as a whole.
        


The reason for allowance is based on the reasoning in the related application 16/785,089 which is now US Patent 10,771,903, regarding claim 53 in combination with 


                     Citation of Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In view of US 2012/0148071, Dehe discloses a loudspeaker having a stator fixed with respect to a substrate, and another stator fixed with respect to the substrate and spaced at a distance from the former stator. A membrane is placed between the stators, and is displaceable between a first position in which the membrane mechanically contacts one of the stators and another position in which the membrane mechanically contacts the other stator. The stators are arranged to electrostatically move the membrane from a rest position to the other two positions, respectively. The membrane or a corresponding stator can be provided with a structure that significantly reduces the contact area between the membrane and the stators, thus preventing the membrane 


In view of US 8,196,282, Chen discloses wherein forming an ultra-thin conductive metal layer on a flexible electret membrane. The frame supporting elements are formed on an electrode or the electret membrane, while sound-chamber supporting elements are formed on a substrate or the electret membrane. The electrode, electret membrane and the substrate are combined so as to provide upper chamber between the electrode and the electret membrane, and lower sound chamber between the membrane and the substrate. The structure design and layout of the sound-chamber supporting elements, improves the frequency response of the speaker. By using flexible electret membrane, the speaker can be manufactured using a continuous or partially continuous roll-to-roll process, reduces fabrication cost, and offers flexibility in having or fabricating various designs that require large areas, irregular shapes or customized shapes. Improves the quality and uniformity of the electret membrane (fig. 2, col. 6, lines 4-22). The system suggest that a first electrode has a firs oxide layer disposed thereon and that a second electrode has a second oxide layer disposed thereon. Thus the membrane is plausibly suspended between the first electrode and the second electrode.

In view of US 3,894,199, Tamura discloses wherein the electoracoutic transducer comprise back electrodes and electrets which are affixed to the back electrodes. The 

In view of US 2012/0308415, Pinkerton discloses a pump having an upstream valve operated to be in a closed position to prevent a fluid flow through the upstream valve into a cavity. A downstream valve connected to the cavity is operated to be in an open position so as to allow the fluid flow from the cavity through the downstream valve. The downstream valve is operated to be in a closed position so as to prevent the fluid flow from the cavity through the downstream valve, where the cavity, the upstream 


In view of US 2010/0188796, Bulovic discloses a MEMS structure having ridges and providing a support structure including a substrate for supporting a release layer and a conducting layer. MEMS structure is brought into conformal contact with the support structure and rapidly peeled from the support structure so as to delaminate all of the conducting layer and metal layer from the support structure. The peeling velocity is at least 3 meter per second. The metal layer forms a suspended film at a gap between a pair of ridges.  Attains flexible, large area fabrication of MEMS that does not 


	The references cited above either in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/
Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651